 



EXHIBIT 10.1

MODIFICATION OF EMPLOYMENT AGREEMENT

          THIS AGREEMENT is made and entered into as of this 31st day of May,
2004, by and between Bowater Incorporated, a Delaware corporation having a
mailing address of 55 East Camperdown Way, P. O. Box 1028, Greenville, South
Carolina 29602 (the “Corporation”), and E. Patrick Duffy, of 6418 Glynmoor Lakes
Drive, Charlotte, NC 28277 (the “Executive”).

          WHEREAS, the Corporation now employs the Executive pursuant to an
Employment Agreement dated as of April 1, 1995 (the “Employment Agreement”) and
a Change in Control Agreement dated as of June 9, 2000 (the “Change in Control
Agreement”); and

          WHEREAS, the Executive and the Corporation wish to continue the
Executive’s employment until a specified and agreed upon date, whereupon the
Executive will terminate his employment with the Corporation and be entitled to
receive certain benefits under the Supplemental Benefit Plan for Designated
Employees of Bowater Incorporated and Affiliated Companies as Amended and
Restated Effective February 26, 1999 (the “SERP”) as further described below;

          NOW, THEREFORE, the parties hereto agree to the following:

1.       Change in Control. The Change in Control Agreement will be terminated
as of January 31, 2005, unless a letter of intent or a definitive agreement
providing for a Change in Control (as defined in the Change in Control
Agreement) is signed prior to such date. In that event, the Change in Control
Agreement will continue until the earlier of: (i) the consummation of the
transaction described in the letter of intent or definitive agreement, (ii) the
cancellation of such transaction, or (iii) January 31, 2007.

2.       Employment Agreement. The Employment Agreement is hereby modified as
follows:



  (a)   Term. Section 2 of the Employment Agreement is amended in its entirety
to read as follows:         “2. Term. The term of this Agreement will end on
January 31, 2007, unless sooner terminated by the Executive’s death, disability
or retirement, except that Sections 6, 10, 11, 14 and 15 shall continue in
accordance with their terms.”     (b)   Position and Duties. Section 3 of the
Employment Agreement is amended by adding the following at the end thereof:    
    “Throughout the term of the leave of absence described in Section 8 (“leave
of absence”), the Executive will have the employment status of an exempt
employee. The Executive is relieved, as of January 31, 2005, of the obligation
to devote his full working time to the performance of duties under this
Agreement, but shall, during the leave of absence, be an employee of the

 



--------------------------------------------------------------------------------



 



      Corporation notwithstanding the Executive’s leave of absence status.
During the term of this Agreement and for a period of five (5) years after the
Executive’s retirement, the Executive shall be available to provide advisory,
consultative and similar services with respect to the Corporation’s business,
and such additional services as are described in Sections 6.02(a) and 6.02(c) of
the SERP. In addition, during the term of this Agreement and such additional
five-year period, the Executive shall be subject to the non-complete obligations
described in Section 6.02(b) of the SERP.”     (c)   Compensation and Benefits.
Section 5 of the Employment Agreement is amended in its entirety to read as
follows:



      “5. Compensation and Benefits.     (a)   Base Salary. The Corporation will
pay to the Executive a base salary at the annual rate of $428,000, in
substantially equal monthly installments of $35,666.67, on the Corporation’s
regular pay dates, through January 31, 2007. However, if the Executive elects to
retire prior to February 1, 2007, the monthly installments will be terminated as
of such earlier retirement date. All applicable taxes and other authorized
deductions will be deducted from each paycheck.     (b)   Incentive Plans. In
addition to base salary, the Executive will be entitled, upon taking leave of
absence status, to a severance bonus equal to 25/12 times the amount of the
annual incentive award paid to the Executive in 2003 for calendar year 2002
(total $421,313). Such amount shall be paid in February 2006, subject to all
applicable withholding requirements. The bonus payment is in lieu of any
incentive awards for which the Executive may be or may have been eligible under
the Corporation’s 2005, 2006 or 2007 Annual Incentive Plans. The Executive will
be eligible to receive an award, if any are paid, under the 2003-2005 Mid-Term
Incentive Plan based upon thirty-six (36) months of participation and under the
2004-2006 Plan Cycle based on thirteen (13) months of participation. Such
awards, if any are due, will be paid at the time other plan participants are
paid. The Executive will not be eligible to receive an award under any mid-term
incentive plan applicable to any period of time after December 31, 2004, other
than as set forth above.     (c)   Benefit Plans. From and after January 31,
2005, through January 31, 2007 (or any earlier termination date), the Executive
shall not be entitled to coverage under the Corporation’s disability or business
travel accident benefit plans but may continue to participate in the
Corporation’s various other benefit plans and programs (subject to Sections 3,
4, 9 and 10 in the Modification of Employment Agreement dated May 31, 2004
(“Modification”)), provided all required employee contributions are paid.

2



--------------------------------------------------------------------------------



 



      From and after January 31, 2007 (or any earlier termination date), the
Executive and his dependents will be eligible to continue certain benefit
coverages as provided under the Consolidated Omnibus Budget Reconciliation Act
(COBRA). The value of the Executive’s “Book Account” (as that term is defined in
the Corporation’s Compensatory Benefits Plan) as of the termination of the
Executive’s leave of absence shall be paid to the Executive in a lump sum
(subject to applicable deductions) as soon as practicable after such
termination.     (d)   Vacation. The Executive will be entitled to be paid on
January 31, 2005 for all vacation accrued as of January 31, 2005, but will no
longer accrue vacation from and after February 1, 2005.     (e)   Perquisites.
The Executive will no longer be entitled to executive perquisites as of January
31, 2005. All charitable contributions made by the Executive through January 31,
2005, shall qualify under the Corporation’s Matching Gifts to Education or
Cultural Organizations. The Executive’s charitable contributions shall not
qualify for such programs after January 31, 2005.”



  (d)   Severance Pay. Section 8 of the Employment Agreement is amended in its
entirety to read as follows:         “8. Leave of Absence. The Executive will be
on a paid leave of absence from February 1, 2005, through January 31, 2007 (or
any earlier retirement date). This paid leave of absence is in lieu of any
severance pay and/or bonus the Executive would otherwise be entitled to. The
Executive’s entitlement to benefits, or payments under the Corporation’s health,
life insurance, retirement, stock option, equity participation rights, and
savings (but not disability or business travel accident insurance) plans,
policies or arrangements shall not, except as otherwise required in this
Modification, or by law or regulation, be affected by the Executive’s leave of
absence status and shall continue to be governed by the applicable provisions of
such plans as though the Executive had continued to render services in the
active employment of the Corporation to the end of the term of this Agreement.”
    (e)   Ratification. In all other respects, except as herein provided, the
Employment Agreement is hereby ratified and confirmed.

3.       Pension Benefits.



  (a)   The period of the leave of absence is intended to be included within the
definition of “Years of Service” in the SERP and of “Benefit Service” in the
Bowater Incorporated Retirement Plan (the “Qualified Plan”) and the Bowater
Incorporated Benefits Equalization Plan (the “Equalization Plan”) and
compensation paid under

3



--------------------------------------------------------------------------------



 



      Section 5(a) and (b) of the Employment Agreement as amended hereunder (not
including any awards paid under the Mid-Term Incentive Plan) during the leave of
absence is intended to be included within the definition of “Compensation” in
the SERP and in the Qualified Plan and Equalization Plan.     (b)   As of
January 31, 2007 (or any earlier retirement date), and assuming the Executive
survives until such date and is not disabled and further, subject to the
Executive signing and not later revoking a Waiver and Release Agreement as
further described in Section 10, and assuming a proper election is made, the
Executive may retire and shall then be entitled to a lump sum payment of his
SERP and Equalization Plan benefits as of such date, calculated using the
applicable interest rate and the mortality table set in accordance with the
provisions of the Plans. Such payments will be made to the Executive as soon as
practicable after his retirement date.

4.       Stock Options and EPRs; Stock Ownership and Trading Restrictions.



  (a)   From and after December 31, 2004, the Executive will not be eligible to
receive any stock option, restricted stock or equity participation right (“EPR”)
awards. The leave of absence will not interrupt or terminate employment for
purposes of determining the Executive’s continued eligibility to become vested
in, and to exercise, options, EPRs or restricted stock awards granted pursuant
to the Corporation’s stock option and equity participation rights plans. In
accordance with the applicable stock option and equity participation right plans
and assuming the Executive elects retirement, the expiration date for the
Executive’s stock option and equity participation rights awards shall be the
earlier of (i) five years after his retirement date, or (ii) the original
expiration date of the applicable stock option or EPR Award. In the event of the
Executive’s death or disability prior to such dates, different expiration dates
shall apply in accordance with the terms of the applicable plan.     (b)   From
and after the date the Executive’s retirement is announced, the Executive shall
no longer be subject to the Corporation’s stock ownership guidelines. The
Executive shall still be subject to all applicable insider-trading restrictions
(both legal and administrative). Specifically, without limitation, the Executive
shall be subject to the Bowater Incorporated Insider Trading Policy Statement,
including the quarterly blackout provisions and trade pre-clearance obligations,
so long as he is an officer of the Corporation. The general prohibition against
trading the Corporation’s securities if the Executive is in possession of
material information not known to the public, as described in the policy
statement, shall continue indefinitely.

4



--------------------------------------------------------------------------------



 



5.       Nondisclosure and Confidentiality Obligations.



  (a)(i)   The Executive agrees not to take any actions or make any statements
to the public, future employers, business associates, clients, customers, the
media, current, former or future employees, or any other third party whatsoever
that reflect negatively on the Corporation, its officers, directors or
employees, and not to express any opinions concerning the Corporation, its
affiliates, officers, directors, shareholders, employees, products and/or its
operations that shall reflect negatively upon same. Further, the Executive
confirms his agreement to comply with the provisions of Section 6 of the
Employment Agreement and Section 6.02(d) of the SERP indefinitely.     (ii)  
The officers of the Corporation agree not to make any statements to any third
parties that are intended to reflect negatively on the Executive, except as may
be required by law or regulation.     (b)   Upon service on either party, or any
one acting in his behalf, of an order or other legal process requiring him to
divulge information prohibited from disclosure hereunder or under the Employment
Agreement or SERP, such party shall immediately inform the other party of such
service and the nature of any testimony or information sought to be provided
pursuant to such order or process.

6.       Office Equipment and Property of the Corporation. All property of the
Corporation such as documents, files, portable computers, portable telephones
and credit cards, must be retuned to the Corporation, and all outstanding credit
card balances repaid, by January 31, 2005. The Executive shall submit all
business expense reimbursement requests no later than February 28, 2005.

7.       Resignations. The Executive shall resign from all offices or positions
in which he presently serves on behalf of the Corporation by no later than
January 31, 2005, or earlier if requested by the Corporation.

8.       Availability in Certain Circumstances. The Executive agrees to make
himself reasonably available to the Corporation in connection with any pending
or future governmental or regulatory investigation, civil or administrative
proceeding or arbitration, subject to any privileges the Executive may have and
to his other personal and business commitments. The Corporation will reimburse
the Executive for all reasonable costs and expenses incurred by him in
connection with any such investigation, proceeding or arbitration.

9.       Death or Disability. If the Executive dies or becomes disabled within
the meaning of the Corporation’s Long-Term Disability Plan prior to January 31,
2005, this Modification shall become null and void and be of no further force or
effect. Specifically, if such an event occurs the Executive shall not be
entitled to any compensation (including base salary and incentive awards)
relating to any period after the date of death or disability. If the Executive
dies or

5



--------------------------------------------------------------------------------



 



becomes disabled after February 1, 2005, and assuming the Executive has executed
an effective Waiver and Release Agreement and the seven-day revocation period
has passed, any unpaid compensation due the Executive for base pay and the
severance bonus equivalent payment shall be paid to the Executive’s estate (in
the event of death) or to the Executive (in the event of disability). If the
Executive dies at any time prior to the date his lump sum SERP and Equalization
Plan payments become due and payable, his estate shall not have the right to the
lump-sum payments, but instead his surviving spouse and/or dependents shall be
entitled to the benefits described in Section 4.01 of the SERP. If the Executive
becomes disabled (as defined under the Corporation’s Qualified Plan) after
February 1, 2005, the Executive shall be entitled to receive the disability
benefits provided under the Qualified Plan. Further, in the event of disability,
the payment of the Executive’s lump sum SERP and Equalization Plan benefits
shall be deferred until the earlier of (i) age 65 or (ii) the Executive’s
recovery from disability.

10.       Effectiveness Contingent Upon Release. This Modification shall not be
effective unless and until the Executive has executed a certain Waiver and
Release Agreement (the “Release Agreement”) on or after January 31, 2005, in the
form attached as Exhibit I, and the seven-day revocation period provided for
therein has expired. If the Corporation shall believe in good faith that the
Executive has breached the terms of the Release Agreement, this Modification,
the SERP or the Employment Agreement (specifically, without limitation, Section
6) and the Executive fails to cure such breach within thirty (30) days after
notice of such breach is given to the Executive, then, upon written notice from
the Corporation, this Modification shall immediately become null and void, and
be deemed canceled and the Corporation shall be entitled to recover from the
Executive all amounts previously paid to him hereunder (except $500).

11.       Governing Law. This Modification shall be governed by the substantive
laws of the State of Delaware.

          IN WITNESS WHEREOF, the Corporation and the Executive have executed
this Agreement as of the day and year first above written.

BOWATER INCORPORATED

                  By:   -s- James T. wright [g90347g9034700.gif]   -s- E.
Patrick Duffy [g90347g9034701.gif]    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name:   James T. Wright   E. Patrick Duffy    

--------------------------------------------------------------------------------

          Title:   Sr. Vice President – Human Resources   Date signed:   6/1/04
   

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  Date signed:            
 
     

--------------------------------------------------------------------------------

         

6